Citation Nr: 1808032	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-23 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable rating for allergic rhinitis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a deviated septum.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board notes that the Veteran's claim has been adjudicated by the Agency of Original Jurisdiction (AOJ) as one for PTSD alone.  The evidence demonstrates that he has also been diagnosed with major depressive disorder.  See September 2011 VA Examination Report.  Accordingly, the Board has expanded the Veteran's claim to include consideration of whether service connection is warranted for any acquired psychiatric disability.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In December 2017, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the issue of an increased rating for allergic rhinitis, the Veteran stated in his VA Form 9 that he should have a higher rating.  His last VA examination to ascertain the severity of his rhinitis was in June 2011.  Generally, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  In this case, however, the Veteran provided testimony at the December 2017 hearing suggestive of potential worsening of his disability since his last assessment by VA.  Accordingly, an updated examination is appropriate.  

The Veteran contends that his sleep apnea and deviated septum are related to his service-connected allergic rhinitis.  See, December 2017 Hearing Transcript at pp. 4, 24.  He also contends that his rhinitis, sleep apnea, and deviated septum all stem from an instance in service where a soldier with whom he was training swung his rifle which hit the Veteran in the nose, causing profuse bleeding.  See July 2011 Veteran's Correspondence.  He has also stated that his sleep apnea may be secondary to his presently nonservice-connected PTSD.  See id., at 23; July 2011 Letter from Dr. Park.

No VA or private medical opinion is of record with an opinion specifically addressing the question of whether the claimed sleep apnea and deviated septum were caused or aggravated by the service-connected allergic rhinitis or otherwise incurred in, or caused by active service.  The July 2011 VA examination is inadequate insofar as the examiner noted the Veteran's diagnosis of rhinitis, but did not provide any etiological opinion as to sleep apnea or deviated septum, to include whether either of those disabilities has been caused or aggravated by the allergic rhinitis, as has been suggested by the Veteran.  Accordingly, the Board finds that remand is required to obtain medical examinations regarding these claims.  38 C.F.R. § 3.159.  

With regard to the Veteran's claim for PTSD, in July 2011 correspondence, the Veteran stated that he received psychiatric treatment through VA over a ten-year period spanning from the 1980s through the 1990s.  As these treatment records are not yet associated with the file, and given that complete VA treatment records are in the constructive possession of VA adjudicators, see Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), the AOJ must undertake efforts to obtain these records.

Once obtained, the Veteran should be afforded another VA examination to ascertain whether any currently diagnosed psychiatric disabilities are related to service.  In this regard, the medical evidence suggests that the Veteran's psychiatric disabilities may have pre-existed service.  

At the time of service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  While no psychiatric disorder was noted on the Veteran's June 1968 entrance examination report, in the corresponding medical history report, the Veteran stated he had "depression or excessive worry" and noted in the comments that he had "anxiety."  Accordingly, on remand, the Board will ask the VA examiner to address whether one or more of the Veteran's psychiatric disabilities existed prior to service.

In addition, the September 2011 VA mental disorders examiner did not offer any etiological opinion as to major depressive disorder.  The opinion obtained on remand should address the etiology of all diagnosed psychiatric disabilities.   

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify, submit or authorize VA to obtain any additional private treatment records not already on file that he believes are pertinent to his appeal.

2.  Obtain any outstanding VA treatment records, to include all relevant treatment records from the New York VA Medical Center (Manhattan campus) from the 1980s and 1990s.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder.  The entire claims file must be provided to the examiner for review.  Any clinically indicated testing and/or consultations should be performed.  The examiner should provide an opinion as to the following:

(a)  Determine all currently diagnosed psychiatric disorders.  If a previously diagnosed disorder is not found, including PTSD, major depressive disorder, or alcohol use disorder, provide an explanation.  

(b)  Regarding each currently diagnosed psychiatric disorder, is there clear and unmistakable evidence (i.e., is it undebatable) that the Veteran had that disorder prior to his active duty service?

(c)  If the answer to question (b) above is "yes," is there also clear and unmistakable evidence (i.e., is it also undebatable) that the pre-existing psychiatric disorder did not undergo an increase in severity beyond its natural progression during the Veteran's active duty service?

(d)  For any disability where the answer to either question (b) or (c) is "no," assume as true that the Veteran entered service without that disability.  Then, with this assumption in mind, determine whether it is it at least as likely as not (50 percent or greater probability) that had its onset in, or is otherwise related to the Veteran's period of service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  

A complete rationale for any opinion offered must be provided.  If the examiner cannot provide the opinions requested, then he/she shall explain why that is so.

4.  Schedule the Veteran for a VA examination to assess the severity of his allergic rhinitis.  The entire claims file must be provided to the examiner for review.  Any clinically indicated testing and/or consultations should be performed.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any sleep apnea and deviated septum.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review.  Any clinically indicated testing and/or consultations should be performed.  The examiner should provide an opinion as to the following:

(i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed deviated septum and sleep apnea had their onset during military service or are otherwise related to military service?

(ii) Notwithstanding the above, is at least as likely as not (50 percent or greater probability) that the Veteran's deviated septum and/or sleep apnea were aggravated beyond their natural progression by service-connected allergic rhinitis?

(iii)  Is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is related to or was aggravated beyond its natural progression by the Veteran's psychiatric disability or disabilities?.

The physician should specifically address the Veteran's lay assertions and consider the private medical evidence contained in the claims file.  

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



